Oliver, Chief Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in Mark Cross Co. v. United States, 34 Cust. Ct. 320, Abstract 58884. The judgment entered therein'stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), to be the proper basis for determining the values of the involved merchandise and that such values are 11 shillings, 7 pence, each, plus 15 per centum, for the leather cases, and 7 shillings per pair, plus 15 per centum, for the cuff links.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.